THOMAS, Judge,
concurring in the result.
I concur in the result because, although I do not agree with the rationale expressed in footnote 3 of the main opinion and would ordinarily consider both bases advanced by the juvenile court for its dismissal of D.B.’s petition, especially when, as in this case, the appellant fails to raise an argument on appeal regarding one of the grounds expressly relied on by the trial court, Campton v. Miller, 19 So.3d 245, 250 (Ala.Civ.App.2000), I do not believe the juvenile court was free to dismiss D.B.’s petition sua sponte on the ground of res judicata. Ex parte Beck, 988 So.2d 950, 955 (Ala.2007) (quoting Waite v. Waite, 891 So.2d 341, 343-44 (Ala.Civ.App.2004)) (concluding that a trial court may not dismiss an action sua sponte on a ground that would constitute an affirmative defense that may be waived if not asserted by the opposing party).